Citation Nr: 0412450	
Decision Date: 05/13/04    Archive Date: 05/19/04

DOCKET NO.  02-11 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for a right 
shoulder disability, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a right ankle 
disability, currently rated as 20 percent disabling.

3.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
Specifically, the RO should inform the veteran of what is 
necessary for his claim for increased ratings for his 
shoulder and ankle disabilities to be granted and what is 
necessary for his claim of entitlement to service connection 
for arthritis to be granted, as well as ensure that all other 
appropriate actions under the VCAA have been taken.  The RO 
should specifically inform the veteran what actions it will 
take, what actions the veteran needs to take and should also 
inform him that he should submit all available evidence.

The veteran stated that he has been treated at the VA Medical 
Center (VAMC) in San Juan, Puerto Rico  and the Ponce 
outpatient clinic since 1970.  The claims folder contains 
some VA records but not all of them  The RO must obtain all 
available records from the VAMC San Juan and the Ponce 
outpatient clinic.  In addition, the veteran has indicated 
treatment from several private doctors whose records have not 
been obtained.  The veteran stated he has had treatment from 
Dr. Wallace A. Colberg-Comas since 1973, and treatment from 
Dr. Carlos Colon Gomez-Ortopeda.  The RO must obtain all 
treatment records relating to the veteran from these doctors.  
Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A) (West 
2002).  The duty to assist particularly applies to relevant 
evidence known to be in the possession of the Federal 
Government, such as VA records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The record is unclear to what extent the veteran suffers from 
arthritis and whether any arthritis is related to service.  
The veteran should be provided a VA examination to determine 
the diagnosis and etiology of his arthritis, if any.  The 
Court has held that "fulfillment of the statutory duty to 
assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations with respect to the veteran's 
claims have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  This should 
specifically include notification to the 
veteran telling what is necessary for his 
claims to be granted, what evidence he 
must obtain and what evidence the RO will 
obtain, as well as informing him of the 
need to submit all available evidence.

2.  Request all available records from the VAMC in 
San Juan, Puerto Rico, including the Ponce 
outpatient clinic, dated from 1970 to the present.  
If no records are available, ask for specific 
confirmation of that fact.

3.  Obtain records from the veteran's 
private physicians Dr. Wallace A. 
Colberg-Comas from 1973 to the present 
and all available records from Dr. Carlos 
Colon Gomez-Ortopeda.  If no records are 
available, ask for specific confirmation 
of that fact.

3.  The RO should schedule the veteran for an 
examination in order to ascertain if the veteran 
suffers from arthritis, and if so, whether or not 
it is related to service.  All indicated tests 
should be conducted, and the examiner should review 
the claims folder thoroughly, including the service 
medical records, and the private and VA medical 
records.  If arthritis is diagnosed, the examiner 
should indicate all areas of the body affected.  If 
arthritis is diagnosed, the examiner is requested 
to offer an opinion as to whether it is at least as 
likely as not (50 percent probability or more) that 
the veteran's disability, if any, was initially 
manifested during service or was otherwise caused 
by or aggravated by service.  A complete rationale 
for any opinion offered should be included.

4.  The RO should then readjudicate the 
veteran's claims, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided an SSOC 
that contains a summary of the evidence 
and applicable laws and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




